Citation Nr: 1640436	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  10-42 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include impingement syndrome and rotator cuff repair.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for obstructive sleep apnea (OSA).  

4.  Entitlement to an initial compensable disability evaluation for service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1986 to September 2001, and from January 2003 to January 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2014, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran VA medical examinations.  The action specified in the April 2014 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 
 
The issues of entitlement to service connection for a right shoulder disability and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a diagnosis of Unspecified Trauma and Stressor Related Disorder that has been attributed to his active military service.

2.  During the period on appeal, the Veteran's hypertension has manifested systolic pressure readings consistently below 160, diastolic pressure readings consistently below 100, and has required continuous use of medication.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an Unspecified Trauma and Stressor Related Disorder have been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  

2.  The criteria for an initial compensable disability evaluation for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder, including all virtual records.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

The Veteran is seeking entitlement to service connection for an acquired psychiatric disability, to include PTSD.  The Veteran claims that he was assigned to a deployment to Haiti as a convoy member, and that while in that capacity, he witnessed the dead body of a Haitian child.  He claims that this has caused him to develop PTSD.  

The JSRRC has confirmed that the Veteran was deployed to Haiti in 1994 as part of Operation Uphold Democracy and although noting that civilian deaths cannot be corroborated, has conceded the Veteran's claimed stressor.  

In August 2014, the Veteran was afforded a VA examination.  The examiner concluded that although the Veteran did not meet the full diagnostic criteria for PTSD, he does suffer from an unspecified trauma and stressor related disorder and that this condition is at least as likely as not caused by his active military service in Haiti.  

Accordingly, service connection is granted for this disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2015).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2015).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran in this case is seeking entitlement to a compensable evaluation for his service connected hypertension.

Under Diagnostic Code 7101, a 10 percent disability rating is warranted where the diastolic pressure (the lower number in a blood pressure reading) is predominantly 100mm or more, or the systolic pressure (the higher number) is predominantly 160mm or more, or; a minimum 10 percent evaluation for an individual with a history of diastolic pressure predominantly 100mm or more who requires continuous medication for control.  A 20 percent evaluation is warranted where the diastolic pressure is predominantly 110mm or more or when systolic pressure is predominantly 200mm or more.  A 40 percent disability rating is assigned where the diastolic pressure is predominately 120mm or more.  A 60 percent rating is assigned where the diastolic pressure is predominantly 130mm or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

The Veteran was afforded VA examinations of his hypertension in March 2010 and September 2014.  At the March 2010 VA examination, the Veteran's blood pressure was 140/95, 159/98, and 146/100.  At the September 2014 VA examination, the Veteran's blood pressure was 114/80, 132/91, and 126/88.  

In addition, the Board reviewed available VA outpatient treatment records, which show that for the entire initial rating period on appeal, the Veteran's blood pressure readings have not shown diastolic pressure readings consistently at 100 or more, nor has systolic pressure been consistently at 160 or more.  Moreover, despite the fact that continuous medication is required, a review of the Veteran's service treatment records and VA outpatient treatment records shows that the Veteran does not have a history of diastolic pressure readings predominantly 100mm or more.  Thus, the weight of the evidence is against a grant of an initial compensable disability rating for hypertension.

Finally, the Board has considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2015).

In this case, it does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected hypertension that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  

In conclusion, the Board finds that the claim of entitlement to a compensable rating hypertension must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to service connection for an unspecified trauma and stressor related disorder is granted.

Entitlement to an initial compensable disability evaluation for hypertension is denied.  


REMAND

The Veteran is also seeking entitlement to service connection for a right shoulder disability and obstructive sleep apnea.  

The Board notes that the Veteran worked for an extended period as a logistician in the U.S. Army.  He retired in 2008, and had experience in numerous Quartermaster Branch units, to include having duty as a clothing repairman and laundry supervisor.  The Veteran asserts that this duty required extensive lifting, and that he ultimately developed a right shoulder disability as a result of these repeated stresses to the shoulder joint.  The Veteran was diagnosed with right shoulder impingement syndrome several months after service discharge, and has since that time had repeated injury to the joint, necessitating rotator cuff repair in August 2009.  There is no diagnosis of a right shoulder disability in service; however, the alleged lifting stresses associated with the Veteran's lengthy Army service are considered credible and consistent with the type of service rendered.  

In September 2014, the Veteran was afforded a VA examination of his right shoulder disability.  At that time, the Veteran reported a history of right shoulder problems beginning in service secondary to heavy lifting which were treated with pain medication, restricted duty, and physical therapy.  The examiner concluded that it is less likely than not that the Veteran's right shoulder impingement is related to his active military service, basing his decision on the lack of any documented right shoulder injury in service.  However, the examiner failed to address the Veteran's lay statements describing an injury in service, as well as contentions that his current shoulder condition is the result of repeated stress to the joint during his active service, despite a finding by the Board in its April 2014 Remand that the Veteran's contentions are credible and consistent with the circumstances of the his service.  

Accordingly, the Veteran finds that the September 2014 VA medical opinion is inadequate.  The United States Court of Appeals for Veterans Claims (Court) has found examinations inadequate where the examiner did not comment on Veteran's credible lay statements regarding matters to which he is competent to testify, including reports of in-service injury, and relied on lack of evidence in service medical records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007)( finding medical examination inadequate where examiner noted veteran's assertions of in-service back injury during the examination interview but then inexplicably concludes that "it is not likely" that the veteran's back problems were related to service because he found "no evidence of any back injury while in service").  On remand, an addendum VA medical opinion should be obtained to determine the etiology of the Veteran's right shoulder disability.  The examiner is asked to specifically address the Veteran's assertions that frequent lifting during his active service caused or permanently aggravate his right shoulder disability.  

With respect to the claimed OSA, it is noted that at the time of the RO's denial, the Veteran did not have a substantiated diagnosis of sleep apnea.  The rating decision on appeal was a denial based on the lack of a current disability.  Subsequent to this rating action, VA clinical records were submitted which indicate that the Veteran has experienced OSA since 2010, and that he currently requires a continuous positive airway pressure (CPAP) machine.  Thus, for VA purposes, a current disability has been established.  

At issue, then, is whether the current OSA had causal origins in service.  In reviewing the service treatment records, the Board notes that the Veteran was not diagnosed with a sleep disorder in service.  Despite this, there are numerous breathing complaints manifested in service, to include documented sinus, pharynx, and tonsil infections.  These repeated infections over the lengthy period of service led to the Veteran being awarded service connection for allergic rhinitis.  Service treatment records also include a May 1995 entry where the Veteran reported feeling "groggy".  

In September 2014, the Veteran was afforded a VA examination.  At that time, the Veteran reported that beginning in 2005 or 2006 (while still on active duty), his spouse observed him stop breathing at night.  Around that time he also noticed daytime sleepiness.  The examiner opined that it is less likely than not that the Veteran's obstructive sleep apnea was caused or permanently aggravated by his service connected allergic rhinitis, explaining that the Veteran's upper respiratory condition is not severe enough to significantly contribute to or aggravate his OSA beyond the natural progression of the disease process.  The examiner noted that on examination, the Veteran moved air well through both nostrils and his tonsils were not enlarged either.  However, the examiner did not address service connection on a direct basis, specifically, the significance of the Veteran's complaint of fatigue in May 1995, as well as his credible lay statements of apneic episodes and daytime sleepiness since 2005.  As the Board noted above, an examination is inadequate where the examiner did not comment on Veteran's credible lay statements regarding matters to which he is competent to testify, including reports of in-service injury.   On remand, an addendum medical opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claims folder for an addendum medical opinion concerning the etiology of the Veteran's right shoulder disability.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's right shoulder disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.

The examiner is asked to specifically address the Veteran's contentions that his right shoulder disability was caused or permanently aggravated by repeated lifting in service.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. Refer the Veteran's claims folder for an addendum medical opinion concerning the etiology of the Veteran's obstructive sleep apnea.  

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's obstructive sleep apnea had onset in service or was caused or permanently aggravated by the Veteran's active military service.

The examiner is asked to specifically address the significance of the Veteran's complaint of feeling "groggy" during his active military service, as well as experiencing episodes of apnea and daytime sleepiness.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


